Citation Nr: 1813724	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on March 25, 2013 at Robinson Memorial Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1992 and from December 2001 to September 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Medical Center in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  38 U.S.C. § 1703 (a)(3) (2012); 38 C.F.R. § 17.52 (2018).  The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2018).  When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C. §§ 1725  and 1728 (2012).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  The Veteran was not service connected for any disabilities at the time of his treatment in March 25, 2013.  Accordingly, the applicable law in this case is 38 U.S.C. § 1725.

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C. § 1728. See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.
 
VA medical records have not been obtained in this case, and it is not clear from the record whether, at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Thus, a remand to the VA Medical Center in Cleveland, Ohio is necessary to make a preliminary determination on this question before addressing further questions of eligibility.  

Additionally, the Veteran has provided Board hearing testimony, indicating that prior to seeking emergency room treatment, his girlfriend called the Local VA at the Ravenna Clinic and was told to take the Veteran to the emergency room based on his symptom presentation.  As such, the Board finds that a remand for any available VA medical records and hospital administrative records dated on March 25, 2013, which may detail correspondence relating to the Veteran's care should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a preliminary determination on the question of whether, at the time the emergency treatment was furnished on March 25, 2013, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  

2.  The AOJ should associate with the record any available VA medical records and/or hospital administrative records dated on March 25, 2013, which may detail correspondence relating to the Veteran's care that day.  

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




